Citation Nr: 0722991	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than June 25, 2002, 
for the grants of service connection for onychomycosis, 
tinnitus, and disabilities of the right shoulder, lumbar 
spine, and right hip.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel





INTRODUCTION

The veteran had active military service from May 1998 to May 
2001.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  


FINDINGS OF FACT

1.  Prior to his separation from active duty on May 3, 2001, 
the veteran apparently completed a Form 21-526 and submitted 
it to VA's pre-separation office at Fort Lewis, Washington; 
there is no evidence that the pre-separation office forwarded 
this Form 21-526 to the RO.  

2.  There is no evidence that in the year after the veteran's 
separation, the RO received multiple inquiries from him, 
created a claims file, sent him letters, or forwarded him an 
application form.  

3.  The earliest stamped submission in the claims file is a 
Form 21-526 dated on June 25, 2002.  

4.  By a March 2003 rating decision, the RO granted service 
connection for onychomycosis, tinnitus, and disabilities of 
the right shoulder, lumbar spine, and right hip, and assigned 
an initial effective date of June 25, 2002, for these 
disabilities.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 25, 
2002, for the grants of service connection for onychomycosis, 
tinnitus, and disabilities of the right shoulder, lumbar 
spine, and right hip, have not been met.  38 U.S.C.A. §§ 
101(30), 5101, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151(a), 3.155, 3.400(b)(2)(i) (2006).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The RO clearly advised the veteran of the four elements 
required by Pelegrini II in a June 2005 letter.  A March 2006 
letter referenced the type of evidence necessary for an 
earlier effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced by 
this harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  VA satisfied its notice requirements and 
adjudicated the claim for earlier effective date on multiple 
occasions during this appeal (by its November 2003 statement 
of the case and October 2005 supplemental statement of the 
case).  Remanding this case simply for another readjudication 
following the March 2006 letter would serve only to delay a 
Board decision on the merits.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); Sanders v. Nicholson, No. 2006-7001 
(Fed. Cir. May 16, 2007).  

The claims file includes various VA forms and written 
statements from the veteran and his representatives 
(discussed in detail below).  Neither the veteran nor his 
representative have reported the existence of additional, 
missing evidence despite notice that they could do so.

On a January 2004 VA Form 9, the veteran indicated that he 
wanted to testify at the RO before a Board member (now 
referred to as a Veterans Law Judge).  In an October 2005 
letter, he was advised that this hearing was scheduled to 
take place in November 2005.  The veteran failed to appear, 
however.    

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no use.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
this claim.  

II.  Claim for earlier effective date 

The veteran has asserted (such as written statements filed in 
August 2003 and October 2003) that shortly prior to his 
separation on May 4, 2001, he was stationed at Fort Lewis, 
Washington.  He says that he filed for benefits at a VA pre-
separation office in April 2001 (as part of his out 
processing).  He apparently was told that he would be put on 
a "fast track" and receive his first check from VA within 
45 days.  In the ensuing nine months, he apparently called VA 
repeatedly and was told that his claim was still being 
processed and that he should simply be patient.  He says he 
also received numerous letters to the same effect.  After 
nine months passed, he went personally to the American Legion 
office and was told that there was actually no record of his 
claim in the system.  He was told to call VA for an 
appointment to "restart" his claim.  However, it was not 
until June 2002 that he was able to file his claim.

The claims file includes a Form 21-526 ("Veteran's 
Application for Compensation and/or Pension") date stamped 
on June 25, 2002.  By a March 2003 rating decision, the RO 
granted service connection for onychomycosis, tinnitus, and 
disabilities of the right shoulder, lumbar spine, and right 
hip, and assigned an initial effective date of June 25, 2002, 
for these disabilities.  The veteran argues that the 
effective date for these grants of service connection should 
be May 4, 2001 (the date of his separation from active duty). 

The effective date for an award of service connection for a 
disability shall be the day following separation from active 
service or date entitlement arose, if the claim was received 
within one year after separation from service; otherwise, the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

In essence, the veteran is claiming that VA mishandled the 
pre-separation claim he filed at Fort Lewis, resulting in a 
delay that extended beyond the year after his separation from 
active duty.  The evidence on this question is mixed.  

In the veteran's favor is an unsigned October 2003 memorandum 
in which an office manager for the American Legion at Fort 
Lewis outlined the relevant claims procedure apparently used 
for many years at this facility.  According to the office 
manager, if a soldier wants to make a claim and his 
separation date is less than 60 days away, the claim is not 
processed while he is at Fort Lewis but rather after 
discharge.  The VSO service officer staples the completed 
claim onto the front of the service medical records folder, 
which are held at a "Transition Point"  until the 
separation date.  Thereafter, if personnel at the Transition 
Point note that a claims form is attached to the front of the 
medical records, they return the form and medical records to 
the VA pre-separation office.  The claims form is then 
stamped and sent to the Seattle RO for processing. 

The office manager asserted that between April and May of 
2001, the pre-separation office experienced a staff turnover.  
She speculated that because of this turnover, the processing 
of the veteran's claims form may have been mishandled 
(including proper date stamping and forwarding to the Seattle 
RO).  In any case, she asserted that this mistake was no 
fault of the veteran, and that he completed his claim form as 
instructed and submitted his medical records to the 
Transition Point as per military policy.  She asserted that 
the process broke down after he was discharged, when his 
claim should have been automatically started. 

The veteran has also submitted a photocopy of a Form 21-526 
which he asserts was the document he filed at the Fort Lewis 
pre-separation office.  At the top right section of the first 
page of this form is a "VA DATE STAMP" box, in which the 
words "(DO NOT WRITE IN THIS SPACE)" are printed.  
Handwritten in this box is the following: "04/03/01."  The 
form contains the veteran's signature, which is also dated 
"04/03/01."  

A printing mark on the bottom of the front of this document 
indicates that it was a version of Form 21-526 first used 
beginning in September 1999.  The Form 21-526 date stamped in 
June 2002 was a version first used beginning in August 2001.  
This lends credence to a conclusion that the veteran did 
complete a Form 21-526 in April 2001, and likely submitted it 
to the VA pre-separation office at Fort Lewis.  There is no 
evidence in the claims file that the April 2001 Form 21-526 
was stapled to the service medical records folder or 
otherwise associated with these records.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the Secretary properly discharged its 
official duties by properly handling claims submitted by the 
veteran.  The presumption of regularity is not absolute; it 
may be rebutted by the submission of "clear evidence to the 
contrary."  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

It seems clear that the VA pre-separation office at Fort 
Lewis failed (due to staff turnover or for whatever reason) 
to forward the veteran's Form 21-526 and his service medical 
records to the Seattle RO in May 2001.  At this point in the 
story, the presumption of regularity has been rebutted.  
However, the presumption of regularity standard must also be 
applied to the veteran's apparent interactions with VA after 
leaving Fort Lewis.  
      
As noted above, the veteran has asserted that prior to 
separation, he was told that he would be put on a "fast 
track" program and would receive his first check from VA 
within 45 days.  He has asserted that for nine months after 
separation he repeatedly inquired about his claim, and was 
repeatedly told that his claim was in the system and that he 
should be patient.  He claims that VA also sent him letters 
saying essentially the same thing.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

In the absence of any claim having been received from the 
Fort Lewis pre-separation office, the Seattle RO (upon the 
veteran's numerous queries) would have sent him an 
application.  At least that is what 38 C.F.R. § 3.155 
dictates and the presumption of regularity would suggest.  It 
is safe to assume that before any letters were sent to the 
veteran (as he says they were), a claims file would have been 
created.  Yet there is no evidence that in the year after the 
veteran's separation, the RO received inquiries from him, 
created a claims file, sent him letters, or forwarded an 
application form.  The earliest stamped submission in the 
claims file is the Form 21-526 dated on June 25, 2002.  
Interestingly, the claims file also includes a Form 21-22 
("Appointment of Veterans Service Organization as Claimant's 
Representative") which was received by VA on June 27, 2002.  
This document was executed by the veteran on June 20, 2002 
(well after a year from his separation and only five days 
before the June 2002 Form 21-526 was filed).

While the presumption of regularity is rebutted as to the 
actions of the VA pre-separation office at Fort Lewis, it has 
not been rebutted with respect to the actions of the Seattle 
RO in the year following the veteran's separation from active 
duty.  Therefore, the evidence weighs against a finding that 
the effective date for the initial grants of service 
connection for onychomycosis, tinnitus, and disabilities of 
the right shoulder, lumbar spine, and right hip should be 
prior to June 25, 2002.


ORDER


Entitlement to an effective date earlier than June 25, 2002, 
for the grants of service connection for onychomycosis, 
tinnitus, and disabilities of the right shoulder, lumbar 
spine, and right hip, is denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


